Citation Nr: 1128307	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right knee disability. 

2. Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and two friends


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying entitlement to the benefit sought. 

In September 2009, the Veteran testified during a Travel Board hearing before the undersigned, a transcript of which is of record.

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's lumbar spine disability is caused by his service-connected right knee disability. 



CONCLUSION OF LAW

The criteria are met for entitlement to service connection for a lumbar spine disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

As indicated below, the Board is granting the benefit sought on appeal of entitlement to service connection for a lumbar spine disability. Hence, even if an error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

In April 2007 correspondence, Dr. A.M.W., a private osteopathic physician who had treated the Veteran for four years, observed that there were chronic long-term changes of the Veteran's lumbar spine. He stated that these changes were such that it was as likely as not they were directly and indirectly as a result from his severe knee injury, as well as heavy lifting throughout his life. Dr. A.M.W. concluded with the opinion that to a high degree of certainty the Veteran had a back injury which as likely as not was caused by his severely painful knee and was permanent in nature.  The Board notes that the physician offered no supporting rationale for this opinion.

A September 2007 VA examination report shows that the examiner initially states that the issue could not be resolved without resorting to mere speculation. Then, a second opinion is proffered stating that the existing low back condition was secondary to the service-connected right knee condition. The rationale for this opinion appears to be that the muscles in the right leg were smaller than the left, due to degenerative joint disease in the right knee causing altered body mechanics. The VA examiner appears to determine that the Veteran's intercurrent injuries did not cause his back problems, indicating that the Veteran already had spinal stenosis and degenerative disc disease before a 1990 work-related injury (thereby implying that this intercurrent injury did not cause his current back disability). 

February 2008 correspondence from a private physical therapist indicates that the Veteran presented with a multitude of skeletal problems that came from the knees, hips and spinal column, issues that prevented him from performing everyday activities comfortably. According to the physical therapist, most of the patients with back problems were advised to bend from their knees, but that the Veteran's condition prevented him from doing this. The physical therapist noted that, as a result, the Veteran put undue stress upon his back and hip structure.  The Board interprets this statement as indicating the Veteran's right knee disability either caused or aggravated his low back disability.

In April 2008, Dr. A.M.W. provided another medical opinion regarding the etiology of the Veteran's lumbar spine disability. The opinion states, in pertinent part:

The severe spinal canal stenosis and osteophytic spurring which takes years 	to develop can be known to have been caused and contributed to by the service-connected knee injury with a high degree of certainty. The aggravation of chronic irregular misuse of [the Veteran's] structural integrity can be assumed to cause and aggravate this back condition as likely as not is related to chronic bone/spine irritation. The disproportionate structural imbalance of a damaged knee creates unstable pelvis dynamics and aggravates the destabilizing effect of posture to agitate the lumbar spine. 	Chronically this constant agitation creates spur and stenosis formation of the lumbar vertebrae.

The opinion then proceeds to emphasize the fact that "damaged body biomechanics can aggravate the Veteran's physical condition," explaining that the inability to bend one's knee because of physical damage, scarring, and stiffness creates a complication with proper lifting biomechanics. Further noted was that the inability to bend one's knees when lifting aggravated the previous damage to the lower spine, as the lumbar spine was forced into a stress point very susceptible to damage when proper lifting techniques were not utilized. 

Also noted was that in the physician's view, the Veteran had experienced 30 years of difficulty with ambulation and leg pain since his right knee injury, with impact upon the back region. He noted that while there was indication of back spurring present in 1990 after a nonservice-related injury, x-rays at that time showed osteophytic spurring present which indicated previous aggravation to form these spurs, and this aggravation could take years to form. 

The physician summarized that the Veteran's dislocated right patella during military training exercises with resulting surgeries and residual disabilities had developed into a chronically altered biomechanical structure which had an additive and aggravating relationship to his spinal disease. 

Although the physician uses the term "aggravation" throughout the opinion, the Board finds that after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the physician's opinion should be interpreted to mean that the Veteran's right knee disability caused altered biomechanics that caused a lumbar spine disability to develop and that subsequent physical limitations imposed by the right knee disability then aggravated the existing lumbar spine disability.  

Although none of the salient medical opinions of record are models of clarity, the Board finds that the opinions satisfactorily demonstrate that the Veteran's right knee disability caused his lumbar spine disability.  

Therefore, after resolving all reasonable doubt in the Veteran's favor under the provisions of 38 U.S.C.A. § 5107(b), the Board concludes that there is a sufficient basis to establish service connection for a lumbar spine disability based on the lumbar spine disability being caused by his service-connected right knee disability.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

The Board finds that further evidentiary development is required of the remaining claim for service connection for a psychiatric disorder, before a decision may be issued upon the merits. 

As a preliminary matter, there have been various diagnoses of record. A July 2004 private psychological evaluation indicated the Veteran had major depressive disorder, recurrent, moderate. Meanwhile, a September 2007 VA Compensation  and Pension examination found that the Veteran had schizoaffective disorder.  The current claim is for service connection for any acquired psychiatric disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Indeed, while a February 2008 VA medical opinion has been obtained on the subject of etiology, which on its face rules out any connection between diagnosed schizoaffective disorder and service-connected disability, the Board on closer review finds this opinion insufficient. The opinion given is as stated:

	With respect to the question regarding the etiology of the Veteran's 	depression it should be noted that he did not complete basic training 		because of the injury he sustained and was medically discharged because 	of it. While the Veteran experienced this as traumatizing... the magnitude 	of the stressor is something that might be related to an adjustment disorder 	with depressed mood but is unlikely to be responsible for triggering a 	crippling mood disorder that he describes as having been with him since 	that time. It seems more likely than not that there was a psychiatric 	vulnerability which predisposed the Veteran to the severity of mood 		disorder that he has experienced. Similarly chronic pain is a factor known to 	exacerbate any psychiatric condition and may likewise be playing a factor 	for this Veteran, [but] the predominance of psychiatric symptoms such as   	not wanting to leave the house, insisting on home schooling the children for 	access to them without leaving the house, is beyond the scope of what 	can be accounted for by chronic pain in my clinical opinion. 

The foregoing opinion indicates that in view of the VA examiner, the full spectrum of the Veteran's clinical presentation of schizoaffective disorder, a described "severe" condition, was not attributable to chronic pain and impairment associated with the service-connected right knee disability. That having been said, the opinion still implies the existence of a connection between the Veteran's chronic pain, and his mental state. At the very least, according to the examiner, the right knee disorder "may" have been a factor exacerbating his psychiatric condition. Based on the preceding, the opinion as given does not conclusively rule out an etiological relationship between a psychiatric disorder, and service-connected disability.         For that matter, it also does not substantiate such an etiological relationship.        See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). Consequently, another VA examination and opinion is deemed necessary that addresses the dispositive issue of the likely etiology of the condition claimed. 

As a further requisite development action, during the Board hearing the Veteran alluded to the fact that he is presently in receipt of disability benefits from the Social Security Administration (SSA). While the exact basis for the award of benefits is not immediately clear, the SSA's administrative decision itself, as well as all supporting medical records may be pertinent to the instant appeal before VA. Consequently, the RO/AMC should acquire all supporting medical records in connection with the SSA administrative decision on the claim with that agency.       See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober,         14 Vet. App. 214 (2000).

Accordingly, this claim is REMANDED for the following action:

1. The AOJ should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

2. After the SSA documents are associated with the Veteran's claims file, or it has been determined that such documents cannot be associated with the Veteran's claims file because the records do not exist or because further efforts to attempt to obtain them would be futile, the AOJ should schedule the Veteran for a VA examination to determine whether any acquired psychiatric disability diagnosed on examination is etiologically related to the Veteran's active service, to include his service-connected right knee disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner initially diagnose all current psychiatric disorders. The examiner must then opine whether each diagnosed psychiatric disorder (if any) is at least as likely as not (50 percent or greater probability) related to the Veteran's active service or service-connected right knee disability. With respect to addressing the likelihood of a relationship between the Veteran's service-connected right knee disability and any acquired psychiatric disability found on examination, the examiner should address both whether the knee disability caused any current psychiatric disability and whether it aggravated any current psychiatric disability.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 
The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion without resorting to mere speculation.

3. Thereafter, the AOJ should readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


